Order Forrn (01/2005)
                        Case: 1:18-cr-00696 Document #: 164 Filed: 03/12/20 Page 1 of 1 PageID #:1607
                                                                                                 t5-Gr-oo22s                         d
                                 United States District Cou rt, Norther,r ras rryli'&g**rfin ors
                                                                                    HAGISTRI.TE JI'DGE WEISII{AN
     Name of Assigned Judge                                        Sitting Judge if Other
          or Magistrate Judgt               JIJOGE   BIAIET         than Assigned Judge         Jsflney l. Cummlnnh

   CASE NUMBBR                    1B-CR-00696                                  DATE          MARCH I2,2O2O

              CASE
             TITLE                U.S. v.   ASHRAF AL SAFOO                I SCR 696
  DOCKET ENTRY TEXT

                                                       Grand Jury Proceedine


                        The Grand JurY for SPECIAL MAY zotq       the Session, a quorum being
                        present, returns the above               t irfopen Court this date before

                         Judge or Magistrate Judge




     DETENTION ORDER PREVIOUSLY ISSUED IN 1B-CR-00696 TO STAND,



                                                                                                  ,il
                                                                                            FILED
                                                                                              MAR   1 2 ?02t

                                                                                        THOMAS G. BRUTON
                                                                                    CI.ERK, U.S. DISTRICT COURT




                 SIGNATURE OF JUDGE                                  (ONLY IF FILED
                 oT MAGISTRATE JUDGE                                 UNDER SEAL)


                                                                                            Courtroom Deputy Initials   :




                                                                                                                            Page   I of   1
